Exhibit 10.1

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of June 21, 2019, by and between PACIFIC WESTERN BANK, a
California state chartered bank (“Bank”), and UNUM THERAPEUTICS INC.
(“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of January 19, 2017 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

 

1)

Bank’s notice addresses in Article 10 of the Agreement are hereby amended and
restated, as follows:

 

     If to Bank:  

Pacific Western Bank

406 Blackwell Street, Suite 240

Durham, North Carolina 27701

Attn: Loan Operations Manager

FAX: (919) 314-3080

E-Mail: loannotices@pacwest.com

        with a copy to:  

Pacific Western Bank

131 Oliver Street, Suite 250

Boston, Massachusetts 02110

Attn: Scott Hansen

E-Mail: shansen@pacwest.com

  

 

 

2)

The following defined term in Exhibit A of the Agreement is hereby amended and
restated, as follows:

“Availability End Date” means June 30, 2020.

 

3)

Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

4)

Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 



--------------------------------------------------------------------------------

5)

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

 

6)

As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:

 

  a)

this Amendment, duly executed by Borrower;

 

  b)

payment of all Bank Expenses, including Bank’s expenses for the documentation of
this amendment and any related documents, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any of
Borrower’s accounts; and

 

  c)

such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Signature Page Follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

UNUM THERAPEUTICS INC.

    PACIFIC WESTERN BANK     By:  

/s/ Charles Wilson

      By:  

/s/ Joseph Holmes Dague

 

Name:  Charles Wilson

Title:    President & CEO

     

Name:  Joseph Holmes Dague

Title:    Senior Vice President

[Signature Page to Third Amendment to Loan and Security Agreement]

 